                    Case 20-11621       Doc 57     Filed 09/30/20      Page 1 of 3



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                          Baltimore Division
In Re:                                         *
                                               *
         Douglas C. Miller                     *       ch 7
                                               *       Case No. 20-11621
         Debtor                        *
*        *      *       *       *      *       *       *      *       *        *       *
                        AFFADAVIT OF DIRECT TESTIMONY FOR REMOTE HEARING

         I, Douglas C. Miller, am over the age of eighteen (18) and am competent to testify as to

the matters herein. I solemnly affirm under the penalty of perjury and upon personal

knowledge that the following statement is true:

         1. I filed a chapter 13 case hoping to save my house from foreclosure.

         2. At the time of the initial filing, I owed a first mortgage obligation to Charles Kreter. It

            was my belief Mr. Kreter would allow me to repay the loan to him outside of the

            bankruptcy case.

         3. I also have a Home Equity Line of Credit that I am behind on and I hoped to get

            current on the Home Equity Line of Credit I the Chapter 13 case.

         4. After the filing of the bankruptcy case, Mr. Kreter passed away and his estate

            requires repayment of the loan through the bankruptcy chapter 13 plan.

         5. I converted to a chapter 7 case as I knew I could not afford to repay all of the monies

            due on the mortgage and home equity line of credit during the 60 month term of

            the chapter 13 plan.

         6. I then lost my job due to the Covid-19 pandemic. The only source of funds my wife

            and I have is the money in our checking and saving accounts and my Brittish Military

            pension. My wife is chronically ill and does not have the ability to work.
          Case 20-11621       Doc 57       Filed 09/30/20   Page 2 of 3




7. The Chapter 7 trustee has frozen my access to the bank accounts leaving me and my

   wife penniless. We no longer have any electricity in our home and have had to

   borrow and or take charity from our friends and family members for everything,

   including food, gas for vehicles, payments of cell phone bills to allow me the ability

   to participate in these hearings.

8. Neither I nor my wife have had any money since the accounts were frozen

   approximately the first week of July.

9. I am unable to change the direct deposit on my British Military pension until the

   bank account is unfrozen.

10. I am in desperate need of the immediate release of the bank accounts in order to

   live, in addition to the electric being turned off, my vehicle registration is due and

   my driver’s license is nearing expiration.

11. I am not asking to convert back to a Chapter 13 to thwart my creditors.

12. I understand that in a Chapter 13 case I will have to pay back what I am over in

   exemptions over the course of the 60 month plan term.

13. Being allowed to convert back to a chapter 13 case will allow me to get back on my

   feet financially.

14. I am actively looking for new employment, in fact I lost out on a job when I didn’t

   follow up when my cell phone was shut off since the bill couldn’t be paid as my bank

   accounts were frozen.
                Case 20-11621       Doc 57    Filed 09/30/20      Page 3 of 3




      15. If the bank account is unfrozen I have the ability to use those funds over time to pay

         the trustee and/ or use my monthly British military pension to make the Trustee

         payments while I look for new employment.




Date: September 29 2020                    /s/Douglas C. Miller
                                           Douglas C. Miller
                                           Debtor
